        Case 1:13-cv-07789-LGS Document 1517 Filed 10/29/20 Page 1 of 1

                                                             MICHAEL HAUSFELD 1700 K Street, NW
                                                                                 Suite 650
                                                                                 Washington, DC 20006

                                                                                 202-540-7200 Main
                                                                                 202-540-7201 Fax




October 29, 2020


Honorable Lorna G. Schofield
United States District Court
Southern District of New York
Thurgood Marshall Courthouse
40 Foley Square
New York, New York 10007

       Re:     In re Foreign Exchange Benchmark Rates Antitrust Litigation
               Case No. 1:13-cv-07789-LGS

Dear Judge Schofield:

        I write on behalf of the Plaintiffs to inform the court that Counsel William P. Butterfield
passed away, and to request the Court’s permission to remove Mr. Butterfield’s name from the
docket.

         ECF help desk has instructed us to have this letter endorsed by Your Honor so that Mr.
 Butterfield's name can be removed from the docket in this action. The firm of Hausfeld LLP and
 the attorneys who have appeared on behalf of the Plaintiffs will continue their representation.

         We appreciate the Court's attention to this matter and are available to answer any
 additional questions the Court may have regarding the above.

                                              Respectfully submitted,

                                              /s/ Michael D. Hausfeld
                                              Michael D. Hausfeld
                                              HAUSFELD LLP
                                              1700 K Street, NW, Suite 650
                                              Washington, DC 20006
                                              Telephone: 202-540-7200
                                              Facsimile: 202-540-7201
                                              mhausfeld@hausfeld.com

                                              Attorney for Plaintiffs
